 



Exhibit 10.1
 
Windstream
2007 Deferred Compensation Plan



--------------------------------------------------------------------------------



 



         
Article I
    1  
Establishment and Purpose
    1  
Article II
    1  
Definitions
    1  
Article III
    7  
Eligibility and Participation
    7  
Article IV
    7  
Deferral Elections
    7  
Article V
    10  
Modifications to Payment Schedules
    10  
Article VI
    11  
Company Contributions
    12  
Article VII
    12  
Valuation of Account Balances; Investments
    12  
Article VIII
    13  
Distribution and Withdrawals
    13  
Article IX
    15  
Administration
    15  
Article X
    16  
Amendment and Termination
    16  
Article XI
    18  
Informal Funding
    18  
Article XII
    18  
Claims
    18  
Article XIII
    20  
General Conditions
    20  
Article XIV
    22  
Prior Plans and Benefit Restoration Plan
    22  

 



--------------------------------------------------------------------------------



 



Article I
Establishment and Purpose
Windstream Corporation (the “Company”) hereby establishes the Windstream 2007
Deferred Compensation Plan (the “Plan”). This Plan is effective on the Effective
Date. The purpose of the Plan is to attract and retain key employees by
providing each Participant with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation and to provide for the
payment of certain amounts deferred under the prior plans maintained by the
Company.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the Company’s payment obligation to a Participant under the Plan. The
Committee may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms pursuant to the terms of a Participant’s Deferral
Election. The Account shall be a bookkeeping entry only and shall be used solely
as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.   2.2   Account Balance. Account
Balance means, with respect to any Account, the total amount of the Company’s
payment obligation from such Account as of the most recent Valuation Date.   2.3
  Affiliate. Affiliate means any corporation, joint venture, partnership,
limited liability company, unincorporated association or other entity in which
the Company has a direct or indirect ownership or other equity interest and
directly or indirectly owns or controls fifty percent (50%) or more of the total
combined voting or other decision-making power.   2.4   Beneficiary or
Beneficiaries. Beneficiary or Beneficiaries means the person or persons,
including one or more trusts, designated by a Participant in accordance with the
Plan to receive payment of the remaining balance of the Participant’s Account in
the event of the death of the Participant prior to the Participant’s receipt of
the entire vested amount credited to his Account.   2.5   Beneficiary
Designation Form. Beneficiary Designation Form means the form established from
time to time by the Committee that a Participant completes signs and returns to
the Committee to designate one or more Beneficiaries.   2.6   Benefit
Restoration Plan. Benefit Restoration Plan means the Windstream Benefit
Restoration Plan.   2.7   BRP Transferred Amounts. BRP Transferred Amounts has
the meaning given to such term in Section 14.2 hereof.

 



--------------------------------------------------------------------------------



 



2.8   Business Day. A Business Day is each day on which the New York Stock
Exchange is open for business.   2.9   Change in Control. Change in Control has
the meaning given to such term in the Windstream 2006 Equity Incentive Plan, as
amended from time to time. Notwithstanding the foregoing, to the extent that any
event or occurrence described in the preceding definition does not constitute a
“change in the ownership or effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of Code
Section 409A, such event or occurrence shall not constitute a Change in Control
for purposes of Sections 8.6 and 10.1(b)(2) hereof.   2.10   Claimant. Claimant
means a Participant or Beneficiary filing a claim under Article XII of this
Plan.   2.11   Code. Code means the Internal Revenue Code of 1986, as amended
from time to time.   2.12   Code Section 409A. Code Section 409A means section
409A of the Code, and regulations and other guidance issued by the Treasury
Department and Internal Revenue Service thereunder. For purposes of the Plan,
the phrase “permitted by Code Section 409A,” or words or phrases of similar
import, shall mean that the event or circumstance shall only be permitted to the
extent it would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under Code
Section 409A(a)(1).   2.13   Commencement Date. Commencement Date has the
meaning given to such term in Section 3.1 hereof.   2.14   Committee. Committee
means the committee appointed to administer the Plan. Unless and until otherwise
specified by the Compensation Committee of the Board of Directors of the
Company, the Committee under the Plan shall be the Company’s Benefits Committee,
or its delegate.   2.15   Company. Company means Windstream Corporation and its
successors, including, without limitation, the surviving corporation resulting
from any merger or consolidation of Windstream Corporation with any other
corporation, limited liability company, joint venture, partnership or other
entity or entities.

 



--------------------------------------------------------------------------------



 



2.16   Company Contribution. Company Contribution means a credit by the Company
or any Affiliate to a Participant’s Account(s) in accordance with the provisions
of Article VI of the Plan. Company Contributions are credited at the sole
discretion of the Company and its Affiliates and the fact that a Company
Contribution is credited in one year shall not obligate the Company or any
Affiliate to continue to make such Company Contribution in subsequent years.  
2.17   Compensation. Compensation means a Participant’s base salary and annual
bonus payable under the Windstream Corporation Performance Incentive
Compensation Plan or the Windstream Corporation Executive Incentive Compensation
Plan, or their successors, and such other cash or equity-based compensation (if
any) approved by the Committee as Compensation that may be deferred under this
Plan. For purposes of this Plan, base salary payable after the last day of a
Plan Year solely for services performed during the final payroll period
described in Code Section 3401(b) containing December 31 of such year shall be
treated as earned during the subsequent Plan Year.   2.18   Death Benefit. Death
Benefit means payment to a Participant’s Beneficiary(ies) of all remaining
unpaid Account Balances as provided in Section 8.4 of the Plan.   2.19  
Deferral. Deferral means the credits to a Participant’s Accounts attributable to
deferrals of Compensation and Earnings on such amounts, in each case as
described in Code Section 409A, except where the context of the Plan clearly
indicates otherwise.   2.20   Deferral Election. Deferral Election means an
agreement between a Participant and the Company specifying any or all of the
following: (i) the amount of each component of Compensation subject to the
Deferral Election; (ii) the investment allocation described in Section 7.2; and
(iii) the Payment Schedule applicable to the Deferral Election. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Deferral Election agreement,
Participants may defer up to 25% of their base salary and up to 50% of their
annual bonus and/or other types of Compensation (if any) for a Plan Year.      
To the extent permissible under Code Section 409A, the Committee may reduce a
Participant’s Deferral Election as necessary to permit sufficient non-deferred
Compensation from which the Company may satisfy a Participant’s obligations
regarding welfare plans and from which to satisfy tax withholding obligations,
and/or to conform the Deferral Election and the Plan to applicable law.   2.21  
Disability. Disability means that a Participant either (i) is unable to engage
in any substantial gainful activity by reason of any medically-determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically-determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s employer. The
determination of the existence of a Disability shall be made by the Committee in
accordance with Code Section 409A.

 



--------------------------------------------------------------------------------



 



2.22   Disability Benefit. Disability Benefit means a payment by the Company to
a Participant of all remaining unpaid Account Balances in a single lump sum as
provided in Section 8.3 of the Plan.   2.23   Earnings. Earnings means an
adjustment to the value of an Account in accordance with Article VII.   2.24  
Effective Date. Effective Date means December 31, 2006.   2.25   Eligible
Employee. Eligible Employee means any employee of the Company or its Affiliates
who is (i) expressly selected by the Compensation Committee of the Board of
Directors of the Company, in its sole discretion, to participate in the Plan,
and (ii) a member of a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA. In lieu of
expressly selecting Eligible Employees for Plan participation, the Compensation
Committee of the Board of Directors of the Company may establish eligibility
criteria (consistent with the requirements of (i) and (ii) of this section)
providing for automatic participation of all Eligible Employees who satisfy such
criteria. Unless and until modified or revoked by the Compensation Committee of
the Board of Directors of the Company, such eligibility criteria are set forth
on Exhibit A hereto.   2.26   ERISA. ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.   2.27   Participant.
Participant means an Eligible Employee who has received notification of his or
her eligibility to defer Compensation under the Plan under Section 3.1 and any
other person with an Account Balance greater than zero, regardless of whether
such individual continues to be an Eligible Employee. Moreover, any individual
with respect to whom receives a credit to his or her Account under Article XIV
as of the Effective Date shall automatically participate, and be a
“Participant,” in the Plan with respect to such amounts as of the Effective
Date. A Participant’s continued participation in the Plan shall be governed by
Section 3.2 and Section 3.3 of the Plan.   2.28   Payment Schedule. Payment
Schedule means the date as of which payment under the Plan will commence and the
form in which such payment will be made.

  (a)   Retirement/Termination Account. Payment of a Participant’s vested
Retirement/Termination Account will be made (or will commence) on the later of:
(i) January of the Plan Year following the Plan Year of the Participant’s
Separation from Service; or (ii) the first Business Day of the seventh month
following such Separation from Service (or, if earlier, upon the Participant’s
death as provided in Section 8.4 of the Plan). Payment will be made in a single
lump sum unless the Participant specifies an alternative form of payment in his
first Deferral Election that he delivers to the Committee pursuant to which
amounts are credited to his Retirement/Termination Account (or, if earlier,
prior to the date that the Participant obtains a legally binding right to
Company Contributions under his Retirement/Termination Account or such other
date as permitted by the Committee in accordance with Code Section 409A).
Alternative forms of

 



--------------------------------------------------------------------------------



 



      payment include (i) a lump sum payment between 0% and 100% of the Account
Balance and (ii) any remaining Account Balance payable in a series of
substantially equal annual installments from two (2) to ten (10) years. If a
lump sum equal to less than 100% of the Retirement/Termination Account is paid,
the payment commencement date for the installment form of payment will be the
first anniversary of the payment of the lump sum.     (b)   Specified Date
Account. Payment from a Participant’s Specified Date Account will be made (or
will commence) as of the first day of a specified month of a specified year (or
if no month is specified, as of February 1 of the specified year), or upon
attaining a specified age, under the elections described in Section 4.4 as
modified under Section 5.1. Payment will be made in a single lump sum unless the
Participant specifies an alternative form of payment in his first Deferral
Election that he delivers to the Committee pursuant to which amounts are
credited to that Specified Date Account. Alternative forms of payment include a
series of substantially equal annual installments payable over two (2) to five
(5) years. The time and form of payment upon an earlier Separation from Service,
death, Disability is specified in Section 4.4(b).     (c)   Death Benefit.
Payment to a Participant’s Beneficiary(ies) in the event of death shall be paid
in a single lump sum. Payment will be made as of the first day of the first
month following the Participant’s death.     (d)   Disability Benefit. Payment
due to Disability will be made in a single lump sum on the later of (i) the
first day of the first month following the Participant’s Disability, or (ii) to
the extent required to comply with Code Section 409A, the first Business Day of
the seventh month following the Participant’s Separation from Service (or, if
earlier, upon the Participant’s death as provided in Section 8.4 of the Plan).  
  (e)   Prior Plan Account. Payment from a Participant’s Prior Plan Account will
be governed by Section 14.1.

2.29   Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
(12) consecutive months in which the Participant performs services for the
Company or its Affiliates. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) calendar days after the commencement of the period of service to which the
criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-Based Compensation does not
include any amount or portion of any amount that will be paid either regardless
of performance, or based upon a level of performance that is substantially
certain to be met at the time the criteria is established. Performance criteria
may be subjective but must relate to the performance of the Participant, a group
of employees that includes the Participant or a business unit (which may include
the Company) for which the Participant provides services. The determination of
whether Compensation qualifies as “Performance-Based Compensation” will be made
in accordance with Code Section 409A.

 



--------------------------------------------------------------------------------



 



2.30   Plan. Plan means the “Windstream 2007 Deferred Compensation Plan” as
amended from time to time.   2.31   Plan Year. Plan Year means January 1 through
December 31.   2.32   Prior Plans. Prior Plans means the Windstream Executive
Deferred Compensation Plan and the Windstream Management Deferred Compensation
Plan.   2.33   Prior Plan Account. Prior Plan Account means the Account
established on behalf of certain Participants in accordance with Section 14.1 of
the Plan.   2.34   Retirement/Termination Account. Retirement/Termination
Account means an Account established by the Committee to record the amount
payable to a Participant due to his or her Separation from Service.   2.35  
Separation from Service. A Participant incurs a Separation from Service upon
termination of employment with the Company other than due to death or
Disability. The occurrence of a Separation from Service is determined by the
Committee in its sole discretion under the facts and circumstances and in
accordance with Code Section 409A.   2.36   Specified Date Account. A Specified
Date Account means an Account established pursuant to Section 4.4 that will be
paid (or that will commence to be paid) at a future date as specified in the
Participant’s Deferral Election. Unless otherwise determined by the Committee, a
Participant may maintain no more than five (5) Specified Date Accounts. A
Specified Date Account may be identified in enrollment materials as an
“In-Service Account”.   2.37   Subsequent Payment Election. Subsequent Payment
Election has the meaning given to such term in Section 5.1 hereof.   2.38  
Unforeseeable Emergency. An Unforeseeable Emergency is a severe financial
hardship of the Participant or Beneficiary resulting from an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s or Beneficiary’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or Beneficiary. For
example, the imminent foreclosure of or eviction from the Participant’s or
Beneficiary’s primary residence may constitute an Unforeseeable Emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for the funeral
expenses of a spouse or a dependent (as defined in Code Section 152(a)) may also
constitute an Unforeseeable Emergency. Except as otherwise provided in this
section, the purchase of a home and the payment of college tuition are not
Unforeseeable Emergencies. Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting a distribution under section 8.5 of the Plan
is to be determined by the Committee, in its sole discretion, based on the
relevant facts and

 



--------------------------------------------------------------------------------



 



    circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan.  
2.39   Valuation Date. Valuation Date shall mean each Business Day.

Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee becomes eligible to
file a Deferral Election on the date designated by the Committee or its designee
(the “Commencement Date”) that such Eligible Employee becomes a Participant upon
the earlier to occur of (i) a credit of Company Contributions under Article VI
or (ii) filing his or her initial Deferral Election in accordance with
Article IV. If an Eligible Employee has not satisfied the applicable enrollment
requirements of Section 3.1 within thirty (30) days of his Commencement Date (or
such earlier date as specified by the Committee), such Eligible Employee must
wait to participate in the Plan until the start of the next Plan Year following
the date the Eligible Employee satisfies such enrollment requirements.   3.2  
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant is an Eligible Employee. A Participant’s entitlement to
defer Compensation and receive allocations of Company Contributions shall cease
with respect to the calendar year following the calendar year in which he ceases
to be an Eligible Employee, although such individual shall continue to be
subject to all of the terms and conditions of the Plan for as long as he remains
a Participant. On and after a Separation from Service, a Participant shall
remain a Participant as long as his or her Account Balance is greater than zero
and during such time may continue to make investment allocation elections as
provided in Section 7.2. An individual shall cease being a Participant in the
Plan when all benefits under the Plan to which he or she is entitled have been
paid.   3.3   Revocation of Future Participation. Notwithstanding the provisions
of Section 3.2, the Committee may, in its sole discretion, revoke a
Participant’s eligibility to make future Deferrals under this Plan effective as
of the Plan Year commencing after such revocation. Such revocation will not
affect in any manner a Participant’s Account Balance or other terms of this
Plan.

Article IV
Deferral Elections

4.1   Deferral Elections, Generally.

  (a)   An Eligible Employee shall submit a Deferral Election during the
enrollment periods established by the Committee and in the manner specified by
the

 



--------------------------------------------------------------------------------



 



      Committee, but in any event, in accordance with Section 4.2. A Deferral
Election that is not timely filed with respect to a service period or component
of Compensation shall be considered void and shall have no effect with respect
to such service period or Compensation.     (b)   Each Deferral Election will
specify the amount of Deferrals and the allocation of Deferrals to the
Participant’s Accounts. A Participant may specify in his or her initial Deferral
Election the Payment Schedule for the Retirement/Termination Account. A
Participant may specify in the Deferral Election that establishes a Specified
Date Account the Payment Schedule for such Account in the manner set forth in
Section 4.4. If the Payment Schedule is not specified in a Deferral Election as
provided in the preceding sentence, the form of payment shall be the form
specified in Section 2.28. If the Deferral Election does not specify the
allocation of the deferrals among the Participant’s Retirement/Termination
Account and the Specified Date Account(s), the Deferrals shall be credited to
the Participant’s Retirement/Termination Account.     (c)   Each Participant
shall file a Beneficiary Designation Form with the Committee at the time the
Participant files an initial Deferral Election. A Participant’s Beneficiary
Designation Form may be changed at any time prior to his death by the execution
and delivery of a new Beneficiary Designation Form. The Beneficiary Designation
Form on file with the Company that bears the latest date at the time of the
Participant’s death shall govern. If a Participant fails to properly designate a
Beneficiary in accordance with this Section 4.1(c), then his Beneficiary shall
be based on the beneficiary designation in effect for such Participant under the
Company’s group term life insurance plan, or if none, his estate.

4.2   Timing Requirements for Deferral Elections.

  (a)   First Year of Eligibility. Except as provided in Section 4.2(c) or (d),
upon notification of his or her eligible status under Section 3.1, and subject
to this paragraph (a), an Eligible Employee has up to thirty (30) calendar days
from his Commencement Date to submit a Deferral Election with respect to
Compensation earned during such year. The Deferral Election described in this
paragraph becomes irrevocable on the close of business on such 30th day. An
Eligible Employee may file a Deferral Election under this Section 4.2(a) only if
he or she (i) does not participate in any other “account balance plan” as
defined in Code Section 409A maintained by the Company or an Affiliate, and
(ii) his or her Commencement Date occurs after the first day of a Plan Year but
prior to November 1 of such Plan Year.         A Deferral Election filed under
this Section 4.2(a) applies to:

  (i)   Base salary earned during such Plan Year beginning with the with the
first payroll period that begins as soon as administratively practicable after
the date that the Deferral Election becomes irrevocable.

 



--------------------------------------------------------------------------------



 



  (ii)   Unless otherwise provided in Section 4.2(c), the portion of the annual
bonus, if any, earned under the Windstream Corporation Performance Incentive
Compensation Plan or its successor for such Plan Year equal to the total amount
of the annual bonus earned during such period multiplied by a fraction, the
numerator of which is the number of calendar days beginning on the day
immediately after the date that the Deferral Election becomes irrevocable and
ending on the last day of the Plan Year, and the denominator of which is the
total number of calendar days in the performance period.     (iii)   The portion
of the quarterly bonuses, if any, earned under the Windstream Corporation
Executive Incentive Compensation Plan or its successor beginning with the first
calendar quarter that commences as soon as administratively practicable after
the date that the Deferral Election becomes irrevocable.     (iv)   With respect
to other Compensation not described in (i) through (iii) above, the Deferral
Election shall only apply to Compensation earned after the date that the
Deferral Election becomes irrevocable in accordance with procedures adopted by
the Committee.

  (b)   Prior Year Deferrals. Except as provided in Section 4.2(a), (c), and
(d), Participants may defer Compensation by filing a Deferral Election no later
than December 31 of the Plan Year prior to the Plan Year in which such
Compensation is earned (or such earlier date as specified by the Committee from
time to time). A Deferral Election described in this paragraph shall become
irrevocable with respect to such Compensation as of such December 31 (or such
earlier date as specified by the Committee from time to time).     (c)  
Performance-Based Compensation. To the extent permitted by the Committee, a
Deferral Election may be filed with respect to Performance-Based Compensation,
provided that:

  (i)   the Participant performs services continuously from a date no later than
the date upon which the performance criteria for such Performance-Based
Compensation are established and through a date no earlier than the date upon
which the Participant submits a Deferral Election;     (ii)   the Deferral
Election is submitted no later than (and shall become irrevocable as of) the
date that is six (6) months before the end of the performance period during
which such Performance-Based Compensation is earned (or such earlier date as
specified by the Committee from time to time); and     (iii)   in no event may
an election to defer Performance-Based Compensation be made after such
Performance-Based Compensation has become both substantially certain to be paid
and readily ascertainable.

  (d)   Deferral Election With Respect to Certain Forfeitable Rights. With
respect to a legally binding right to a payment in a subsequent Plan Year that
is subject to a

 



--------------------------------------------------------------------------------



 



      forfeiture condition requiring the Participant’s continued services for a
period of at least twelve (12) months from the date the Participant obtains the
legally binding right, the Committee may, in its sole discretion, permit an
election to defer such Compensation to be made on or before the 30th day after
the Participant obtains the legally binding right to the Compensation, provided
that the election is made at least twelve (12) months in advance of the earliest
date at which the forfeiture condition could lapse. The Deferral Election
described in this paragraph becomes irrevocable on the close of business of such
30th day.

4.3   “Evergreen” Deferral Elections. The Committee, in its sole discretion, may
provide in the Deferral Election that such Deferral Election will continue in
effect for each subsequent Plan Year or performance period. Such “evergreen”
Deferral Elections will become effective with respect to an item of Compensation
on the date such election becomes irrevocable under Section 4.2. An evergreen
Deferral Election may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under Section 4.2. A
Participant whose Deferral Election is suspended due to an Unforeseeable
Emergency will be required to file a new Deferral Election under this Article IV
in order to continue making Deferrals under the Plan.   4.4   Specified Date
Elections. A Participant’s Deferral Election may establish a Specified Date
Account by specifying the Payment Schedule for Deferrals and Earnings credited
to such Account.

  (a)   Allocation of Deferrals. A Deferral Election may allocate Deferrals to
one or more Specified Date Accounts. The Committee may, in its sole discretion,
establish a minimum deferral period. Unless otherwise provided by the Committee,
the minimum deferral period shall be two (2) years following the year the
Compensation subject to the Deferral Election is earned.     (b)   Effect of
Earlier Separation from Service, Death, Disability. In the event of a Separation
from Service, death, or Disability, the unpaid balance of a Specified Date
Account will be paid in accordance with the Payment Schedule for the earlier
event.

4.5   Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Deferral Election will be deducted from a Participant’s Compensation.

Article V
Modifications to Payment Schedules

5.1   Participant’s Right to Modify. Subject to Section 5.2, a Participant may
modify the Payment Schedule with respect to an Account, provided such
modification complies with the requirements of Sections 5.1 and 5.2 (a
“Subsequent Payment Election”).

  (a)   In General. The Subsequent Payment Election may not take effect until at
least twelve (12) months after the date on which it is accepted by the
Committee. The

 



--------------------------------------------------------------------------------



 



      Subsequent Payment Election most recently accepted by the Committee and
that satisfies the requirements of this Section 5.1 shall govern the payout of
the specified Accounts notwithstanding any prior Payment Schedule to the
contrary.     (b)   Retirement/Termination Account. A Participant may make a
one-time election to change the form of payment of his Retirement/Termination
Account to a form otherwise permitted under the Plan. If such a Subsequent
Payment Election is accepted by the Committee, then except in the event of the
death, Disability or Unforeseeable Emergency of the Participant, the payment of
such Retirement/Termination Account will be delayed until the fifth (5th)
anniversary of the date that the Retirement/Termination Account would otherwise
have been paid under the Plan if such Subsequent Payment Election had not been
made (or, in the case of installment payments, which are treated as a single
payment for purposes of this Section 5.1, on the fifth (5th) anniversary of the
date the first installment payment was scheduled to be made).     (c)  
Specified Date Account. A Participant may make one or more elections to delay
the payment date or change the form of payment of one or more Specified Date
Account(s) to a time or form permitted under the Plan. Such Subsequent Payment
Election must be filed with the Committee at least twelve (12) months prior to
the previously scheduled payment date (or, in the case of installment payments,
at least twelve (12) months from the date the first installment payment was
scheduled to be made). On such Subsequent Payment Election, the Participant must
delay the payment date for a period of at least five (5) years after the
previously scheduled payment date (or, in the case of installment payments, at
least five (5) years from the date the first installment payment was scheduled
to be made).     (d)   Acceleration Prohibited. The Committee shall disregard
any Subsequent Payment Election by a Participant to the extent such election
would result in an acceleration of the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Code Section 409A.

5.2   Modifications Authorized Under Notice 2005-1, Proposed Regulations, and
Notice 2006-79. Notwithstanding Section 5.1 of this Plan to the contrary, during
calendar years 2006 and 2007, a Participant selected by the Committee may make
one or more elections to change the payment date or the form of payment of one
or more Account(s) (including, without limitation, a Prior Plan Account) to a
time or form permitted under the Plan without regard to the requirements of
Section 5.1; provided, however, that any modification election purporting to
modify an Account with a Payment Schedule commencing during the same Plan Year
as the Plan Year in which the modification is made, or which would cause the
commencement date of the Payment Schedule for an Account to be accelerated into
the same Plan Year as the Plan Year in which the modification is made, shall be
null and void to the extent such election is inconsistent with the requirements
of Code Section 409A. The Committee has the sole authority to prescribe the time
and manner under which such modifications may be made.

 



--------------------------------------------------------------------------------



 



Article VI
Company Contributions

6.1   Discretionary Company Contributions. The Company or any Affiliate may,
from time to time in its sole and absolute discretion, credit Company
Contributions to any Participant in any amount determined by the Company or an
Affiliate. Such contributions will be credited to a Participant’s
Retirement/Termination Account.   6.2   Vesting. Company Contributions described
in Section 6.1, above, and the Earnings thereon, shall vest in accordance with
the vesting schedule(s) established by the Committee at the time that the
Company Contribution is made. All Company Contributions shall become 100% vested
upon the occurrence of the earliest of: (i) the death of the Participant; or
(ii) the Disability of the Participant. The Company may, at any time, in its
sole discretion, increase a Participant’s vested interest in a Company
Contribution. The portion of a Participant’s Accounts that remains unvested upon
his or her Separation from Service after the application of the terms of this
Section 6.2 shall be forfeited.

Article VII
Valuation of Account Balances; Investments

7.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the Deferral
Election. Company Contributions shall be credited in accordance with the
provisions of Article VI, as determined by the Committee. Valuation of Accounts
shall be performed under procedures approved by the Committee.   7.2   Earnings
Credit. Each Account will be credited with Earnings on each Business Day, based
upon the Participant’s investment allocation among a menu of investment options
selected in advance by the Committee, in accordance with the provisions of this
Section 7.2 (“investment allocation”).

  (a)   Investment Options. Investment options will consist of actual
investments, which may include stocks, bonds, mutual fund shares and other
investments. Investment options may also include a fixed interest crediting
rate, as established by the Committee. The Committee, in its sole discretion,
shall be permitted to add or remove investment options from the Plan menu from
time to time provided that any such additions or removals of investment options
shall not be effective with respect to any period prior to the effective date of
such change.     (b)   Investment Allocations. A Participant’s investment
allocation constitutes a deemed, not actual, investment among the investment
options comprising the investment menu. At no time shall a Participant have any
real or beneficial ownership in any investment option included in the investment
menu, nor shall the Company or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

 



--------------------------------------------------------------------------------



 



      A Participant’s Deferral Election shall specify the investment allocation
for Deferrals. Deferrals may be allocated among the investment options in
increments of 1%. The Participant’s investment allocation will become effective
on the same Business Day or, in the case of investment allocations received
after a time specified by the Committee, the next Business Day. The investment
allocation specified in such Deferral Election will remain in effect until the
Participant modifies the investment allocation in accordance with procedures
adopted by the Committee.         Participants also may re-allocate current
Account Balances among the investment options in increments of 1% by filing a
new investment allocation at the time and in the form specified by the
Committee. The Participant’s investment allocation will become effective on the
same Business Day or, in the case of investment allocations received after a
time specified by the Committee, the next Business Day. The investment
allocation shall apply prospectively to the Account or Accounts identified in
the allocation.     (c)   Unallocated Deferrals and Accounts. If any portion of
a Deferral or Account Balance has not been allocated to an investment option,
such portion shall be invested in an investment option, the primary objective of
which is the preservation of capital, as determined by the Committee.

Article VIII
Distribution and Withdrawals

8.1   Separation Payments. The vested Account Balance of the
Retirement/Termination Account will be paid in accordance with the Payment
Schedule in effect for such Account and the provisions of Section 8.7.   8.2  
Specified Date Accounts. Subject to Section 4.4(b), the vested Account Balance
of each Specified Date Account will be paid in accordance with the Payment
Schedule in effect for such Account and the provisions of Section 8.7.   8.3  
Disability Benefit. Upon the Committee’s determination that a Participant is
Disabled, the Company shall pay all unpaid Account Balances as a Disability
Benefit in accordance with the Disability Benefit Payment Schedule and the
provisions of Section 8.7.   8.4   Death Benefit. In the event of the
Participant’s death prior to receiving all payments from his or her Accounts,
the Participant’s remaining Account Balances will be paid to the Participant’s
Beneficiaries in accordance with the Death Benefit Payment Schedule and the
provisions of Section 8.7.   8.5   Unforeseeable Emergency. A Participant may
submit a written request to the Committee to receive a distribution from his or
her vested Account Balance(s) if the Participant

 



--------------------------------------------------------------------------------



 



experiences an Unforeseeable Emergency. Distributions of amounts in the event of
an Unforeseeable Emergency are limited to the extent reasonably needed to
satisfy the emergency need which cannot be met from other sources. The amount of
such distribution shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. For purposes of the preceding sentence,
any minimum deferral requirement specified in the Plan or Section 5.1 shall not
apply. Payment shall be made ten (10) calendar days following the determination
by the Committee that a hardship withdrawal will be permitted.

8.6   Change in Control. To the extent permitted under Code Section 409A, a
Participant who incurs a Separation from Service within twenty four (24) months
following the date of a Change in Control shall receive payment of his or her
vested Accounts in a single lump sum.

8.7   Valuation and Payment. Payment amounts will be based on the valuation of
the applicable Account Balance as of the Valuation Date specified by the
Committee in its sole discretion.

Payment is treated as made upon the payment commencement date under the
applicable Payment Schedule if the payment is made on or after such date in the
same calendar year or, if later, by the 15th day of the third calendar month
following the date specified under the arrangement. If a calculation of the
amount of the payment is not administratively practical due to events beyond the
control of the Participant, a Beneficiary or the Participant’s estate, the
payment will be treated as made upon the date specified under the Payment
Schedule if the payment is made during the first calendar year in which the
payment becomes administratively practicable.

8.8   Installments; Declining Balance Calculation. If a Payment Schedule
specifies installment payments, annual payments will be made beginning as of the
payment commencement date for such installments and shall continue on each
anniversary thereof until the number of installment payments specified in the
Payment Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b):

  (a)   equals the Account Balance as of the Valuation Date and     (b)   equals
the remaining number of installment payments.

8.9   “De Minimis Account” Balance. In the event that a Participant’s vested
Account has a balance of less than $10,000 on the date of his Separation from
Service (including upon his death), his entire vested Account shall be paid in
cash in a single lump sum on the date the Account is otherwise payable under the
Plan. Any Payment Schedule contrary to the provisions of this Section 8.9 shall
be null and void.

8.10   Domestic Relations Order. Notwithstanding any benefit, Payment Schedule
or other provision of this Plan regarding the time and form of payment, the
Committee may pay all or a portion of a Participant’s Accounts to an “alternate
payee” as specified under the terms of a domestic relations order (defined in
Code Section 414(p)(1)(B)). If a time or form of payment is not specified in
such order, payment will be made to such alternate



--------------------------------------------------------------------------------



 



payee(s) in a single lump sum as soon as is administratively practical following
the Committee’s determination that the order meets the requirements of this
Section 8.10.

8.11   Conflicts of Interest. The Committee may permit such acceleration of the
time or schedule of a payment under the Plan as may be necessary to comply with
a certificate of divestiture (as defined in Code Section 1043(b)(2)), or which
may be necessary to satisfy requirements established pursuant to a written
determination by the Office of Government Ethics that: (1) divestiture of the
financial interest or termination of the financial arrangement is reasonably
necessary to comply with any Federal conflict of interest statute, regulation,
rule or executive order (including section 208 of title 18, United States Code),
or is requested by a congressional committee as a condition of confirmation; and
(2) specifies the financial interest to be divested or terminated.

8.12   Permissible Payment Delays. The Company will delay any payment to a
Participant upon the Committee’s reasonable determination of one or more of the
following:

  (a)   Making such payment would violate a term of a loan agreement to which
the Company or an Affiliate is a party, or other similar contract to which the
Company, or an Affiliate, is a party, and such violation would cause material
harm to the Company or an Affiliate; provided that payment will be made at the
earliest date on which the Committee reasonably anticipates that making the
payment will not cause such violation or such violation will not cause material
harm to the Company and subject to such other requirements as are specified
under Code Section 409A; or     (b)   Making such payment would violate federal
securities laws or other applicable law; provided that payment will be made at
the earliest date which the Committee anticipates that the making of the payment
will not cause such violation, and subject to such other requirements as are
specified under Code Section 409A.

Article IX
Administration

9.1   Plan Administration. The Company, through the Committee, shall be
responsible for the general administration of the Plan and for carrying out the
provisions hereof. The Committee shall have the full power, discretion and
authority to carry out the provisions of the Plan, including the authority to
(a) resolve all questions relating to eligibility for participation in the Plan
and the amount in the Account of any Participant and all questions pertaining to
claims for benefits and procedures for claim review, (b) resolve all other
questions arising under the Plan, including any factual questions and questions
of construction, and (c) take such further action as the Company shall deem
advisable in the administration of the Plan. The actions taken and the decisions
made by the Committee hereunder shall be final, conclusive, and binding on all
persons, including the Company, its shareholders, Affiliates, employees,
Participants, and their estates and Beneficiaries.



--------------------------------------------------------------------------------



 



9.2   Withholding. To the extent permitted under Code Section 409A, and to the
extent required by the law in effect at the time payments are made, the Company
and its Affiliates may withhold or cause to be withheld from any amounts
deferred or payable under the Plan all federal, state, local and other taxes as
shall be legally required. The Company and its Affiliates shall have the right
in their sole discretion to (i) require a Participant to pay or provide for
payment of the amount of any taxes that the Company or its Affiliates may be
required to withhold with respect to interest or other amounts that the Company
credits to a Participant’s Account or (ii) deduct from any amount of salary,
bonus or other payment otherwise payable in cash to the Participant the amount
of any taxes that the Company may be required to withhold with respect to
interest or other amounts that the Company credits to a Participant’s Account.

9.3   Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which it
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and the Committee’s agents, against all claims, liabilities, fines and
penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
insurance purchased or paid for by the Company. Notwithstanding the foregoing,
the Company shall not indemnify any person or organization if his or its actions
or failure to act are due to gross negligence or willful misconduct or for any
such amount incurred through any settlement or compromise of any action unless
the Company consents in writing to such settlement or compromise.

9.4   Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.

Article X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Section 10.1.

  (a)   Amendments. The Company reserves the right to amend, terminate or freeze
the Plan, in whole or in part, at any time by action taken by its Board of
Directors or its designee. The Committee may amend the Plan at any time in its
sole discretion to ensure that the Plan complies with the requirements of Code
Section 409A or other applicable law. In no event shall any such action by the
Board of Directors of the Company or Committee reduce the amounts that have been
credited to the Account(s) of any Participant prior to the date such action is
taken without the consent of the Participant or Beneficiary, unless the Board of
Directors of the Company or the Committee, as the case may be, determines in
good faith that such action is necessary to ensure compliance with Code Section
409A or other applicable law.



--------------------------------------------------------------------------------



 



  (b)   Termination. In the event that the Plan is terminated, a Participant’s
vested Account Balance shall be distributed to the Participant or his
Beneficiary on the dates on which the Participant or his Beneficiary would
otherwise receive benefits hereunder without regard to the termination of the
Plan. Notwithstanding the preceding sentence, and to the extent permitted under
Code Section 409A, the Company, by action taken by its Board of Directors or its
designee, may terminate the Plan and pay Participants and Beneficiaries their
Account Balances in a single lump sum at any time under the following
conditions:

  (1)   Company’s Discretion. The Company may terminate the Plan in its
discretion, provided that (i) all arrangements sponsored by the Company that
would be aggregated with any terminated arrangement under Code Section 409A if
the same Participant participated in all of the arrangements, are terminated;
(ii) no payments other than payments that would be payable under the terms of
the arrangements if the termination had not occurred are made within twelve
(12) months of the termination of the arrangements; (iii) all payments are made
within twenty-four (24) months of the termination of the arrangements; and
(iv) the Company or its Affiliates do not adopt a new arrangement that would be
aggregated with any terminated arrangement under Code Section 409A if the same
Participant participated in both arrangements, at any time within five (5) years
following the date of termination of the arrangement.     (2)   Change in
Control. The Company may terminate the Plan within the thirty (30) calendar days
preceding or the twelve (12) months following a Change in Control. The Plan is
considered terminated under this paragraph only if all substantially similar
arrangements are terminated, and all participants under such arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of such arrangements.
    (3)   Dissolution; Bankruptcy Court Order. The Company may terminate the
Plan within 12 months of a corporate dissolution taxed under Code Section 331,
or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the vested Account Balances are included in
Participants’ gross incomes in the latest of (i) the calendar year in which the
Plan terminates; (ii) the calendar year in which the amount is no longer subject
to a substantial risk of forfeiture, or (iii) the first calendar year in which
the payment is administratively practicable.

10.2   Accounts Taxable Under Code Section 409A.

  (a)   It is intended that the Plan comply with the provisions of Code
Section 409A, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be distributed or made available
to Participants or Beneficiaries. This Plan shall be construed, administered,
and governed in a



--------------------------------------------------------------------------------



 



manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent. Any provisions that would cause any
amount deferred or payable under the Plan to be includible in the gross income
of any Participant or Beneficiary or subject to interest or penalties under Code
Section 409A(a)(1) shall have no force and effect unless and until amended to
cause such amount to not be so includible (which amendment may be retroactive to
the extent permitted by Code Section 409A). Although the Committee shall use its
best efforts to avoid the imposition of taxation, interest and penalties under
Code Section 409A, the tax treatment of deferrals under this Plan is not
warranted or guaranteed. Neither the Company, its Affiliates, directors,
officers, nor the Committee shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.

  (b)   If, after application of the preceding sentence, the Committee
determines that the Plan fails to meet the requirements of Code Section 409A,
the Company will pay all Accounts to Participants or their Beneficiaries in a
single lump sum as provided herein. The amount of the payment shall not exceed
the lesser of (i) the Participant’s Account Balance or (ii) an amount equal to
the amount of income included in the Participant’s taxable income as a result of
such violation, plus an additional amount, to the extent permissible under
Treasury Department regulations, for penalties under Code Section 409A, other
taxes and interest or other costs. Payment under this Section 10.2, including
the amount of any taxes, penalties, interest or other costs, shall be applied
against the Participant’s Accounts and shall constitute fulfillment of the
Company’s payment obligation to such Participant under the Plan to the extent of
any such payments.

Article XI
Informal Funding
The obligation of the Company and the Affiliates under the Plan to make payment
of amounts reflected in an Account merely constitutes the unsecured promise of
the Company and the Affiliates to make payments from their general assets and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company or any Affiliate. It is the intention of the
Company and the Affiliates that the Plan be unfunded for tax purposes and for
purposes of Title I of ERISA. The Company may create a trust to hold funds to be
used in payment of its and the Affiliates’ obligations under the Plan, and may
fund such trust; provided, however, that any funds contained therein shall
remain liable for the claims of the Company’s and any Affiliate’s general
creditors.
Article XII
Claims

12.1   Claim for Benefits. Any person who thinks that he is entitled to receive
a benefit under the Plan shall make application in writing on the form and in
the manner prescribed by



--------------------------------------------------------------------------------



 



the Committee. If any claim for benefits filed by any person under the Plan (the
“Claimant”) is denied in whole or in part, the Committee shall issue a written
notice of such adverse benefit determination to the Claimant. The notice shall
be issued to the Claimant within a reasonable period of time but in no event
later than ninety (90) calendar days from the date the claim for benefits was
filed. The notice issued by the Committee shall be written in a manner
calculated to be understood by the Claimant, and shall include the following:

  (a)   the specific reason or reasons for any adverse benefit determination;  
  (b)   the specific Plan provisions on which any adverse benefit determination
is based;     (c)   a description of any further material or information which
is necessary for the Claimant to perfect his claim and an explanation of why the
material or information is needed; and     (d)   an explanation of the Plan’s
claim review procedure and time limits applicable to the Plan’s claim review
procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

The Committee shall comply with the additional requirements prescribed by
Department of Labor Reg. 2560.503-1 for claims regarding the determination of
disability.

12.2   Review. If the Committee denies a claim for benefits in whole or in part,
or the claim is otherwise deemed to have been denied, the Claimant or his duly
authorized representative may submit to the Committee a written request for
review of the claim denial within sixty (60) calendar days of the receipt of the
notice of adverse benefit determination, which request shall contain the
following information:

  (a)   the date on which the Claimant’s request was filed with the Committee;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Committee shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);     (b)   the specific portions of the adverse benefit
determination which the Claimant requests the Committee to review;     (c)   a
statement by the Claimant setting forth the basis upon which he believes the
Committee should reverse the previous adverse benefit determination and accept
his claim as made; and     (d)   any written material (offered as exhibits)
which the Claimant desires the Committee to examine in its consideration of his
position as stated pursuant to paragraph (c).

The Claimant or his duly authorized representative may:

  (a)   submit written comments, documents, records and other information
relating to the claim for benefits, and



--------------------------------------------------------------------------------



 



  (b)   review pertinent documents, including, upon request in the manner and
form prescribed by the Committee and free of charge, be provided reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits.

The review by the Committee shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Committee shall furnish a written decision on
review not later than sixty (60) calendar days after receipt of the written
request for review of the adverse benefit determination, unless special
circumstances require an extension of the time for processing the appeal. If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension, and the Committee shall furnish a written
decision on review not later than one hundred and twenty (120) calendar days
after receipt of the written request for review of the adverse benefit
determination. The decision on review shall be in writing, shall be written in a
manner calculated to be understood by the Claimant, and, in the case of an
adverse benefit determination on review, shall include (i) specific reasons for
the adverse benefit determination, (ii) references to the specific Plan
provisions on which the decision is based, (iii) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
Claimant’s claim for benefits, (iv) a statement that there is no voluntary
appeal procedure offered by the Plan, and (v) a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.
The Committee shall comply with the additional requirements prescribed by
Department of Labor Reg. 2560.503-1 for review of claims regarding the
determination of disability.

12.3   Exhaustion of Remedies. No action for benefits under the Plan shall be
brought unless and until the aggrieved person has (a) submitted a written claim
for benefits in accordance with this Article XII within twelve (12) months of
the date the first payment would have been due the aggrieved person under the
Plan, (b) been notified by the Committee that the claim has been denied, filed a
written request for a review of the claim in accordance with this Article XII,
(c) been notified in writing of an adverse benefit determination on review, and
(d) filed the action within three (3) years of the date the first payment (or
amount, as applicable) would have been due the aggrieved person under the Plan.

Article XIII
General Conditions

13.1   Anti-assignment Rule. Except as permitted by the Plan, no right or
interest under the Plan of any Participant or Beneficiary shall, without the
written consent of the Company, be (i) assignable or transferable in any manner,
(ii) subject to alienation, anticipation, sale, pledge, encumbrance, attachment,
garnishment or other legal process or (iii) in any manner liable for or subject
to the debts or liabilities of the Participant or Beneficiary. Notwithstanding
the foregoing, to the extent permitted by Code Section 409A and subject to
Section 8.10 hereof, the Committee shall honor a judgment, order or decree from
a state domestic relations court which requires the payment of part or all of a
Participant’s



--------------------------------------------------------------------------------



 



or Beneficiary’s interest under this Plan to an “alternate payee” as defined in
Code Section 414(p).

13.2   Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Affiliate or the officers, employees or
directors of the Company or any Affiliate, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.

13.3   Participation by Employees of Affiliates. Any Affiliate may, by action of
its board of directors or equivalent governing body and with the consent of the
Company’s Board of Directors, adopt the Plan; provided that the Company’s Board
of Directors may waive the requirement that such board of directors or
equivalent governing body effect such adoption. By its adoption of or
participation in the Plan, an Affiliate shall be deemed to appoint the Company
its exclusive agent to exercise on its behalf all of the power and authority
conferred by the Plan upon the Company and accept the delegation to the
Committee of all the power and authority conferred upon it by the Plan. The
authority of the Company to act as such agent shall continue until the Plan is
terminated as to the participating Affiliate. An Eligible Employee who is
employed by an Affiliate and who elects to participate in the Plan shall
participate on the same basis as an Eligible Employee of the Company. The
Account of a Participant employed by an Affiliate shall be paid in accordance
with the Plan solely by such Affiliate to the extent attributable to
Compensation that would have been paid by such Affiliate in the absence of
deferral pursuant to the Plan, unless the Company’s Board of Directors otherwise
determines that the Company shall be the obligor.

13.4   No Employment Contract. Nothing contained in this Plan shall confer upon
a Participant any right with respect to continuance of employment by the Company
and its Affiliates, nor limit or affect in any manner the right of the Company
and its Affiliates to terminate the employment or adjust the compensation of the
Participant.

13.5   Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.

13.6   Relationship to Other Plans. The Plan is intended to serve the purposes
of and to be consistent with any incentive compensation plan approved by the
Committee for purposes of the Plan.

13.7   Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or,



--------------------------------------------------------------------------------



 



if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:
Windstream Corporation
Attn: Senior Vice President of Human Resources
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

13.8   Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

13.9   Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

13.10   Governing Law. To the extent not preempted by federal law, the laws of
the State of Delaware shall govern the construction and administration of the
Plan.

13.11   Electronic or Other Media. Notwithstanding any other provision of the
Plan to the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and Beneficiaries. Electronic or other media may include, but
are not limited to, e-mail, the Internet, intranet systems and automated
telephonic response systems.

13.12   Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board of Directors of the Company, the
Committee or the Company or its Affiliates, in any case in accordance with the
terms and conditions of the Plan.

Article XIV
Prior Plans and Benefit Restoration Plan

14.1   Establishment of Prior Plan Accounts; Transfer of Balances From Prior
Plans. The Company will establish and maintain a Prior Plan Account in the name
of each Participant who, as of the day immediately prior to the Effective Date,
had an outstanding



--------------------------------------------------------------------------------



 



account balance under a Prior Plan. Each Participant’s outstanding account
balances under the Prior Plans (as adjusted for earnings through December 31,
2006) will be transferred and credited to the Participant’s Prior Plan Account
as of the Effective Date and, as a result of such transfer and crediting, all of
the Company’s obligations and Participant’s rights under each Prior Plan shall
automatically be extinguished and become obligations and rights under this Plan
without further action. Notwithstanding any provision of the Prior Plans to the
contrary, and the provision of this Plan will govern and control the payment and
deemed investment of all Prior Plan Accounts, and a Participant’s rights with
respect to any such Prior Plan Accounts will be determined exclusively under
this Plan, as modified by paragraphs (a), (b), (c) and (d) below:

  (a)   Each Prior Plan Account shall be treated as a single Specified Date
Account for all purposes of the Plan; provided, however, that with respect to
Participants who are not employed by the Company and its Affiliates as of
January 1, 2007 (each a “Terminated Participant”):

  (i)   Section 4.4(b) shall not apply. Instead, in the event of a Separation
from Service, death, or Disability, the unpaid balance of each Prior Plan
Account of a Terminated Participant shall continue to be paid to the Terminated
Participant (or his or her designated Beneficiary) in accordance with the
Payment Schedule in effect for such account.     (ii)   Section 8.6 shall not
apply. Instead, the unpaid balance of each Prior Plan Account of a Terminated
Participant shall be distributed in a single lump sum within ten (10) calendar
days following a Change in Control.

  (b)   Notwithstanding anything contained herein to the contrary, including
without limitation Section 4.1(c) and Article VIII, the amounts credited to the
Prior Plan Account hereunder shall remain subject to the same distribution
elections and beneficiary designations (which are attached hereto as Exhibit B)
that were controlling under the Prior Plans immediately prior to the Effective
Date until a new election is made in accordance with the terms of this Plan that
by its terms supersedes the prior election; provided, however, that a
Participant who was not employed by the Company or its Affiliates as of
January 1, 2007 shall not be entitled to change his or her distribution election
under this Plan (unless otherwise provided by the Committee) with respect to
such amounts.     (c)   Notwithstanding anything contained herein to the
contrary, including without limitation Article VII, each Prior Plan Account
shall be comprised of the following three deemed investment funds:

  (i)   1993 Plan Fund. As of January 1, 2007, each Participant designated on
Exhibit C shall have credited to his 1993 Plan Fund the amounts transferred on
his or her behalf from his or her account under the prior Windstream Executive
Deferred Compensation Plan. Notwithstanding anything contained in this Plan to
the contrary, including without limitation Article VII, amounts credited to the
1993 Plan Fund are credited as cash and are adjusted as follows: As of the close
of business on each December 31st occurring after December 31, 2006 and prior to
the full



--------------------------------------------------------------------------------



 



payment thereof, the then current balance (if any) of a Participant’s 1993 Plan
Fund shall be credited with an amount equal to the product of: (a) the balance
of the Participant’s 1993 Plan Fund as of the close of business on that
December 31st; and (b) 5.00%. As of the time at which payment of an amount from
a Participant’s 1993 Plan Fund occurs, there shall be added to the amount paid
an amount equal to the product of: (a) the amount to be paid from the 1993 Plan
Fund (determined without regard to this sentence); (b) 5.00%; and (c) a
fraction, the numerator of which is the number of calendar days elapsed
subsequent to the immediately preceding December 31st and prior to the date that
payment is to occur, and the denominator of which is 365.

  (ii)   1998 Plan Fund. As of January 1, 2007, each Participant designated on
Exhibit D shall have credited to his 1998 Plan Fund the amounts transferred on
his or her behalf from his or her account under the prior Windstream Executive
Deferred Compensation Plan and/or the prior Windstream Management Deferred
Compensation Plan, as the case may be. Notwithstanding anything contained in
this Plan to the contrary, including without limitation Article VII, amounts
credited to the 1998 Plan Fund are credited as cash and are adjusted as follows:
As of the close of business on each December 31st occurring after December 31,
2006 and prior to the full payment thereof, the then current balance (if any) of
a Participant’s 1998 Plan Fund shall be credited with an amount equal to the
product of: (a) the balance of the Participant’s 1998 Plan Fund as of the close
of business on that December 31st; and (b) a percentage equal to the “Prime
Rate” as published in the first issue (in which the “Prime Rate” is published)
of the Wall Street Journal for the immediately succeeding Plan Year, plus two
hundred (200) basis points (the “Interest Rate”). As of the close of business on
the day immediately preceding the date as of which payment of a 1998 Plan Fund
occurs, the 1998 Plan Fund shall be credited with an amount equal to the product
of: (a) the balance of the 1998 Plan Fund as of the close of business on that
day; (b) the Interest Rate for the year during which the payment occurs; and
(c) a fraction, the numerator of which is the number of calendar days that have
elapsed subsequent to the immediately preceding December 31st through (and
including) the date that payment occurs, and the denominator of which is 365.
For purposes of the immediately preceding sentence, payment shall be deemed to
occur as of the date on which payment is transmitted to the payee in accordance
with the terms of the Plan. If the Interest Rate is no longer published, or the
basis on which the Interest Rate is changed significantly as determined by the
Committee in its sole and absolute discretion, the Committee shall timely, in
its sole and absolute discretion but in good faith, determine by written action
a substitute interest rate reasonably comparable to the Interest Rate, which
prospectively shall be used as the “Interest Rate” for purposes of the Plan. If
any substitute interest rate is no longer published, or the basis on which the
substitute interest rate is changed significantly as determined by the Committee
in its sole and absolute discretion, the Committee shall timely, in its sole and
absolute discretion but in good faith, determine by written action another
substitute interest rate



--------------------------------------------------------------------------------



 



reasonably comparable to the substitute interest rate, which prospectively shall
be used as the “Interest Rate” for the purposes of this Section 14.1(b).

  (iii)   Alltel Phantom Stock Fund. As of January 1, 2007, each Participant
designated on Exhibit E shall have credited to his Alltel Phantom Stock Fund the
amounts transferred on his or her behalf from his or her account under the prior
Windstream Executive Deferred Compensation Plan. Notwithstanding anything
contained in this Plan to the contrary, including without limitation
Article VII, amounts credited to the Alltel Phantom Stock Fund are credited as
cash and are adjusted as follows:

  (A)   As of the close of business on December 31 of each year, and prior to
the date specified in Section 14.1(c)(iii)(B), the Participant’s Deferred
Compensation Account for the Plan Year shall be credited with earnings in an
amount, if any, equal to the greater of (1) or (2) below:

  (1)   The balance of the Alltel Phantom Stock Fund as of the close of business
on the immediately preceding December 31 after the crediting required by this
Section 14.1(c)(iii)(A), if any, multiplied by a percentage determined by
dividing the cash dividends paid during the current Plan Year (the Plan Year for
which the crediting, if any, is to be made) on one share of Alltel Corporation
common stock by the book value of each share of Alltel Corporation common stock
as of the end of the Plan Year as reflected in its published consolidated
financial statements and as computed in accordance with Exhibit E-2 attached
hereto (“Book Value”) for the Plan Year immediately preceding such current Plan
Year; or     (2)   The balance of the Deferred Compensation account as of the
close of business on the immediately preceding December 31 after the crediting
required by this Section 14.1(c)(iii)(A), if any, multiplied by a percentage
equal to the sum of (x) and (y) below:

  (x)   the percentage increase (if any) in the closing sales price of one share
of the common stock of Alltel Corporation on the New York Stock Exchange (or
such other securities exchange on which the shares of common stock of Alltel
Corporation are traded) on the last trading day of Alltel Corporation’s fiscal
year (the “Market Value”) from the Plan Year immediately preceding the current
Plan Year (the Plan Year for which the crediting, if any, is to be made) to the
current Plan Year, except that, if the Market Value for such immediately
preceding Plan



--------------------------------------------------------------------------------



 



      Year is less than the Market Value used in calculating earnings for any
preceding Plan Year, then the foregoing percentage increase shall instead be the
percentage increase (if any) in the Market Value from the prior highest market
value used in calculating earnings to the Market Value for the current Plan
Year; and

  (y)   a percentage determined by dividing the cash dividends paid during the
current Plan Year (the Plan Year for which the crediting, if any, is to be made)
on one share of Alltel Corporation common stock by the Market Value for the Plan
Year immediately preceding the current Plan Year.

The Company’s Board of Directors may make or provide for such adjustments in the
cash dividends, Market Value and Book Value and in the kind of shares upon which
the Alltel Phantom Stock Fund is based, as the Board of Directors, in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants that otherwise
would result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Alltel
Corporation, or (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets (including, without limitation, a special or large non-recurring
dividend), issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. The actions taken and the decisions made by the Company’s Board of
Directors hereunder shall be final, conclusive, and binding on all persons,
including the Company, its shareholders, Affiliates, employees, Participants,
and their estates and Beneficiaries.

  (B)   If the date of payment of a Participant’s Alltel Phantom Stock Fund
occurs on any date other than December 31, the portion of his Alltel Phantom
Stock Fund consisting of deferrals and earnings previously credited thereon
under the Alltel Corporation Executive Deferred Compensation Plan that related
to elections made by the Participant prior to February 18, 1993 (the “Separate
Portion”) shall not be credited as provided in Section 14.1(c)(iii)(A) for the
Plan Year in which such date occurs, but instead shall be credited with interest
on the basis specified in Section 14.1(c)(iii)(C) from January 1 of the Plan
Year in which such date occurs through such date (after which the provisions of
Section 14.1(c)(iii)(C) shall apply).



--------------------------------------------------------------------------------



 



  (C)   The amount of the Participant’s Alltel Phantom Stock Fund, together with
any interest and earnings credited to the Alltel Phantom Stock Fund in
accordance with this Section 14.1(c)(iii)(C), shall be paid to the Participant
in a lump sum or in a number of approximately equal annual installments, as
provided under the terms of the Plan. The amount of the Alltel Phantom Stock
Fund remaining unpaid shall bear interest or be credited with earnings,
beginning on the date of the termination of a Participant’s employment with the
Company and/or any Subsidiary, the date of death of a Participant or, if
earlier, on the date elected by a Participant for commencement of payments, and
continuing until the lump sum payment or the last annual installment is made, at
which time the entire remaining balance shall be paid to the Participant. In the
case of any Separate Portion, interest to be credited thereon shall be credited
at the end of each calendar quarter or, if earlier, on the date the Separate
Portion and any earnings thereon (a “Separate Portion Balance”) is paid in full,
at the rate in effect at the beginning of each calendar quarter at Key Bank or
its successor for one year Certificates of Deposit. In the case of the remaining
portion of a Participant’s Alltel Phantom Stock Fund (the “Remaining Portion”),
earnings thereon shall be credited at the end of each Plan Year or, if earlier,
on the date the Remaining Portion and any earnings thereon are paid in full, at
the rate determined in accordance with Section 14.1(c)(iii)(A) for the
corresponding period, except that, in the case of a final payment or installment
payable as of a date other than December 31, earnings thereon shall be credited
using the rate applicable for the Plan Year immediately preceding the Plan Year
in which the final payment or installment is payable.

  (d)   Each of the 1993 Fund and the 1998 Fund shall be closed to additional
Deferrals and to transfers from any other investment option (including transfers
between the two funds). A Participant may elect, pursuant to rules and
procedures prescribed by the Committee, to reallocate amounts deemed invested in
each of the 1993 Fund and the 1998 Fund into any other open investment option,
but no amount so removed from the 1993 Fund or the 1998 Fund may be transferred
back to either such fund.

14.2   BRP Transferred Amounts. Each Participant’s outstanding account balances
under the Profit-Sharing Plan portion and the Thrift Plan portion of the Benefit
Restoration Plan for services through December 31, 2006 (as adjusted for
earnings through December 31, 2006) (the “BRP Transferred Amounts”) as of the
day immediately prior to the Effective Date will be transferred and credited to
the Participant’s Retirement/Termination Account as of the Effective Date and,
as a result of such transfer and crediting, all of the Company’s obligations and
Participant’s rights under the Profit-Sharing Plan portion and the Thrift Plan
portion (but not the Retirement and Spousal Death Benefit Plan portion) of the
Benefit Restoration Plan shall automatically be extinguished and become
obligations and rights under this Plan without any further action.
Notwithstanding any provision of the Benefit Restoration Plan to the contrary,
or any elections made by a



--------------------------------------------------------------------------------



 



Participant under the Benefit Restoration Plan (including any distribution or
investment election), the provision of this Plan, including without limitation,
the provisions of Article VII and VIII, will govern and control the payment and
deemed investment of all BRP Transferred Amounts credited to the Participant’s
Retirement/Termination Accounts as provided in this Section 14.2, and a
Participant’s rights with respect to any such BRP Transferred Amounts will be
determined exclusively under this Plan, as modified by paragraphs (a), (b) and
(c) below:

  (a)   Notwithstanding anything contained herein to the contrary, including
without limitation Section 6.2, the BRP Transferred Amounts shall be subject to
the same vesting schedule that was controlling under the Benefit Restoration
Plan immediately prior to the Effective Date.     (b)   Notwithstanding anything
contained herein to the contrary, including without limitation Section 4.1(c),
the BRP Transferred Amounts shall be subject to the same beneficiary
designations that were controlling under the Benefit Restoration Plan
immediately prior to the Effective Date.     (c)   Notwithstanding anything
contained herein to the contrary, including without limitation Article V and
VIII, any BRP Transferred Amounts that were in pay status under the Benefit
Restoration Plan immediately prior to the Effective Date shall remain subject to
the same distribution schedule that was controlling under the Benefit
Restoration Plan immediately prior to the Effective Date. A Participant who was
in pay status under the Benefit Restoration Plan immediately prior to the
Effective Date shall not be entitled to change his or her distribution election
under this Plan unless otherwise provided by the Committee.

     IN WITNESS WHEREOF, the undersigned executed this Plan as of the 29th day
of December, 2006 to be effective as of the Effective Date.
Windstream Corporation

            By:   /s/ John P. Fletcher    Name:   John P. Fletcher    Title:  
Executive Vice President and General Counsel   